Case 1:21-cv-10952-LTS Document 21-1 Filed 07/06/21 Page 1 of 3
Case 1:21-cv-10952-LTS Document 8-1 Filed 06/15/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

 

 

 

Dennis White
)
Plaintiff, )
)
v. ) Civil Action No. 21-10952 -LTS
City of Boston and
Acting Mayor Kim Janey )
)
Defendants. )
)
SCHEDULING ORDER
_»20_
SOROKIN, D.J.

This Scheduling Order is intended to provide a reasonable timetable for discovery and
motion practice in order to help ensure a fair and just resolution of this matter without unduc expense
or delay.

Timetable for Discovery and Motion Practice

Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(f), it is
hereby ORDERED that:

1. Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) and by this
Court's Notice of Scheduling Conference must be completed by July 27,2021 _.

2. Amendments to Pleadings. Exccpt for good cause shown, no motions secking leave to
add new parties or to amend the pleadings to assert new claims or defenses may be filed
after September 20, 2021

3. Fact Discovery — Interim Deadlines.

a. All requests for production of documents and interrogatories must be served by
December 20, 2021

b. All requests for admission must be served by December 20, 2021

and third party subpoenas

c. All depositions, other than expert depositions¥must be completed by
March 21, 2022 .
Case 1:21-cv-10952-LTS Document 21-1 Filed 07/06/21 Page 2 of 3
Case 1:21-cv-10952-LTS Document 8-1 Filed 06/15/21 Page 2 of 3

d. Final Fact Discovery Deadline. All discovery, other than cxpert discovery, must
be completed by _ March 21, 2022

4. Status Conference. A status conference will be held on September 20, 2021
5. Expert Discovery.

a. Trial experts for the party with the burden of proof must be designated, and the

information contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by
March 21, 2022

b. Rebuttal trial cxperts must be designated, and the information contemplated by
Fed. R. Civ. P. 26(a)(2) must be disclosed, by _ May 6, 2022 .

c. All trial experts must be deposed by June 6, 2022

6. Dispositive Motions.

a. Dispositive motions, such as motions for summary judgment or partial summary
judgment and motions for judgment on the pleadings, must be filed by
June 30, 2022 with the opposition duc thirty days thereafter. In the case of
cross-motions the deadlines and page limits for the filings other than the
Plaintiff's initial motion are sct forth in the Session’s Standing Order on
Summary Judgment Motions unless specifically modified.

7. Initial Pretrial Conference. An initial pretrial conference will be held on
September 8, 2022. at ——_a.m./p.m. The parties shall prepare and submit a pretrial
memorandum in accordance with Local Rule 16.5(d) five business days prior to the date
of the conference.

Procedural Provisions

1. Extension of Deadlines. Motions to extend or modify deadlines will be granted only for
good cause shown. All motions to cxtend shall contain a brief statement of the reasons
for the request; a summary of the discovery, if any, that remains to be taken; and a
specific date when the requesting party expects to complete additional discovery, join
other partics, amend the pleadings, or file a motion.

2. Motions to Compel or Prevent Discovery. Exccpt for good cause shown, motions to
compel discovery, motions for protective orders, motions to quash, motions to strike
discovery responses, and similar motions must be filed no later than seven days after
the close of fact discovery or the close of expert discovery, whichever deadline is
relevant. If additional discovery is compelled by the Court after the relevant deadline has
passed, the Court may enter such additional orders relating to discovery as may be
appropriate.

3. Status Conferences. The Court has scheduled a status conference after (or close to) the
close of fact discovery for case management purposes. Any party who reasonably

2
Case 1:21-cv-10952-LTS Document 21-1 Filed 07/06/21 Page 3 of 3
Case 1:21-cv-10952-LTS Document 8-1 Filed 06/15/21 Page 3 of 3

belicves that a status conference will assist in the management or resolution of the case
may request one from the Court upon reasonable notice to opposing counsel.

4. Additional Conferences. Upon request of counsel, or at the Court’s own initiative,
additional casc-management or status conferences may be scheduled.

5. Early Resolution of Issues. The Court recognizes that, in some cases, resolution of one
or more preliminary issucs may remove a significant impediment to settlement or
otherwise expedite resolution of the case. Counsel arc cncouraged to identify any such
issucs and to make appropriate motions at an carly stage in the litigation.

6. Pretrial Conference. Lead trial counsel are required to attend any pretrial conference.

Leo T. Sorokin
United States District Judge

By:
Deputy Clerk
